                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Christine M Finnigan
                                 Plaintiff,
v.                                                    Case No.: 1:21−cv−00341
                                                      Honorable Steven C. Seeger
James Mendrick, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 26, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: Status hearing held on
February 26, 2021 by telephone. The Court discussed its ruling on Defendants' motion to
dismiss. Plaintiff is incarcerated and is receiving methadone, so there is no live case or
controversy. Plaintiff has leave to file an amended complaint by April 26, 2021. The case
is closed. Civil case terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
